Title: To James Madison from John James Armstrong, 28 December 1805 (Abstract)
From: Armstrong, John James
To: Madison, James


          
§ From John James Armstrong. 28 December 1805, Tenerife. “I beg leave to acknowledge, rect. of my Commission and appointment with which I have been honored, as Consul of the United States of America for this Island. It will allways be my particular Study to meritt the confidence, which the Government of the United States, hath thought propper to place in me, and shall on every occasion adher to the Instructions which have accompanied my Commission received the twenty fifth ulto.”
        